May 15, 1903. The opinion of the Court was delivered by
Plaintiff brought her action to recover from the defendant $120, under a contract with a majority of the board of trustees of School District No. 37 of Lancaster County, in this State, by which she was employed to teach the Bruce School, in said School District No. 37, for five months, beginning on 22d October, 1900, at the price of $30 per month. The trial was had before his Honor, Judge Watts, and a jury. A verdict of $90 was rendered in favor of the plaintiff. After entry of judgment on such verdict, the defendant appealed to this Court, alleging that the Circuit Judge erred, first, in overruling the demurrer *Page 272 
of the defendant; second, in overruling defendant's motion for a nonsuit; and third, for alleged errors of law in the charge of the Circuit Judge. The report of the case will set forth the complaint.
1. We cannot find any error in the refusal to sustain the demurrer. The allegations are sufficient to sustain a cause of action as set out in the complaint. Certainly the Court of Common Pleas has jurisdiction of the case set out in the complaint. Nor do we think the Circuit Judge erred in sustaining the proposition that the complaint did set out a cause of action. We do not think it was incumbent upon the plaintiff to plead that she possessed a certificate as a teacher; it would be assumed that the board of trustees for the school district in question, when they made a contract with the plaintiff to teach a school, complied with the law. Further, when she was paid her salary for one month, it was not only required that the board of trustees signed the warrant therefor, but also that the county superintendent indorse the same by his approval. All these facts are amongst the facts alleged in the complaint. These exceptions are overruled.
2. We have examined the testimony to see if there was any material evidence to take the cause to the jury. We find there was. Hence the Circuit Judge was not in error in refusing the motion for a nonsuit.
The fifth and fifteenth exceptions complain of error in excluding testimony of plaintiff on cross-examination as to the amount she earned teaching school in Chesterfield County from the 25th day of February to the 26th day of April, 1901, and in charging the jury that plaintiff would be entitled to recover whatever salary the district trustees agreed to pay her for the stipulated term, without qualifying the charge with a statement that her earnings during the term should be deducted. These exceptions, in our opinion, do not present grounds sufficient to warrant reversal under the undisputed facts in this case. The undisputed facts show that the plaintiff's earnings in *Page 273 
Chesterfield were not during the term for which she was employed. The complaint alleged that the term of employment commenced on the 22d day of October, 1900, and was to continue thereafter for a term of five school months orfor as many months as the public funds of said school wouldjustify (italics ours). A school month is four weeks or twenty teaching days. The testimony of the plaintiff was that there were four and one-half school months from the 22d day of October, 1900, to February 25th, 1901, when she began to teach in Chesterfield. This would be true, if no allowance is to be made for the usual Christmas week holiday; but with such allowance there was time between the dates named for a term of seventeen weeks or four and a quarter months. To prove the exact term of employment according to the allegations of the complaint, plaintiff introduced evidence as to the school funds belonging to the school for that scholastic year, and showed by the county treasurer that the funds were $163.31, plus dispensary funds $29.24, less $65, leaving $127.55, of which the plaintiff had received $30 for one month's salary, leaving less than $100 of funds applicable. Mr. J.S. Bruce, one of the trustees, testified that plaintiff was employed to teach school "for four or fivemonths, owing to the amount of money there was to run theschool." The plaintiff sued for $120, as for four months at $30 per month, having been paid for one month of the term; but the jury, under the testimony, found for the plaintiff only $90, thereby determining that the term of employment was four school months, from October 22d 1900. It is, therefore, manifest that plaintiff's earnings after the 25th of February, 1901, had nothing whatever to do with the case, and that the trial Judge committed no error in excluding evidence thereof, and in failing to qualify his charge in the respect complained of, even if there had been a request for such qualification, and there was no such request.
The thirteenth and fourteenth exceptions assign error in charging generally that the trustees could contract with whom they pleased, to teach as long as the school funds for *Page 274 
that year belonging to that school district hold out. There was no error in this charge, viewed in the concrete, with reference to the case made by the evidence. The error imputed is a technical one, viewing the charge as an abstract proposition and without reference to the particular case. The statute requires school trustees to employ teachers from those having certificates from the county board of examiners. But there was not a particle of evidence that plaintiff had no such certificate. On the contrary, the presumption was that she had such certificate, from the fact of employment by officers presumed to do their duty. Besides, the only evidence on the subject was that plaintiff had such certificate, as appears by reference to folios 60 and 95 of the "Case." Under the case made, the Judge could have properly charged the jury that the school trustees hadthe right to employ plaintiff; and if such charge could have been made, surely it was not prejudicial to defendant to charge that the trustees could contract with whomsoever they pleased, a general statement involving the right to contract with the plaintiff.
Recurring to the first exception, relating to the jurisdiction of the Court, appellant's interesting argument upon this point is as follows:
"Our position is, that under the free school law of this State (chapter 24, title 9, of part I., of Civil Code, 1902, and article II., of the Constitution, 1895), plaintiff had furnished to her an opportunity and a remedy for her alleged grievance, to submit her alleged claim to a tribunal or tribunals, other than the Circuit Court — tribunals with all the power of that Court to summon witnesses, to take testimony, and to render a judgment that would have bound defendant district and given plaintiff the relief sought by her, if she were entitled to it. That until she exhausted this, her plain remedy in the manner required by law, and that fact had been made to appear upon the face of her complaint, the Circuit Court should take no jurisdiction either of the person of the defendant or of the subject matter of the *Page 275 
action. Under section 2, of article II., of the Constitution of this State, the state board of education is given `such powers and duties as may be determined by law.' Under section 3 of the same article, the General Assembly is given the power to define the `qualifications, powers and duties' of the county board of education and of the board of school trustees (italics ours). Section 1203 of the Code constitutes the county board `a tribunal for determining any matter
of local controversy of administration of the school laws, with power to summon witnesses and take testimony, if necessary, and when they have made a decision, it shall bebinding upon the parties to the controversy' (italics ours), provided no appeal be taken to the state board in the manner therein provided. Sections 1206 and 1211 and 1218 give the county board the supervision of the actions and doings of the board of trustees — so construed in State exrel. Bryson v. Daniel, 52 S.C. 201, 29 S.E., 633. Under section 1183 of the Code, the state board is given the power `to review on appeal all decisions of the county board of education * * *,' and in so reviewing to pass upon all `questionsof law, as well as the facts of the case' * * * `And the decision of the state board shall be final upon the matter at issue' (italics ours). State ex rel. Bryson v. Daniel, supra.
If, as a matter of fact, plaintiff had appealed from the action of the board of trustees, in discharging her and refusing to pay her, to the county board, and from the latter to the state board, and that appeal were pending before the last named board, at the time of the commencement of this action in the Circuit Court, the Court certainly would not assume jurisdiction in the matter.
"So that when the complaint in this action failed to show upon its face that the plaintiff had exhausted the powers of the Constitution and statutory quasi inferior court — a court constituted for the express purpose of adjudicating her rights in the premises — the Circuit Court could not and should not have assumed jurisdiction of the person of the defendant and of the subject matter of the action, and, therefore, *Page 276 
defendant's first ground of demurrer should have been sustained and the complaint dismissed for want of jurisdiction."
The case before us, however, is not a "matter of local controversy in reference to the construction or administration of school laws," and does not come within the rules stated inState v. Heirs, 51 S.C. 388, 29 S.E., 89, and State v.Daniel, 52 S.C. 201, 29 S.E., 633. This case is for damages for breach of contract. Sec. 1205, Code, 1902, provides that organized school districts "may sue and be sued and be capable of contracting and being contracted with to the extent of their school fund." And by sec. 15, art. V., Courts of Common Pleas have jurisdiction "in all civil cases." We have thus overruled the first and second exceptions.
The third is immaterial in this controversy and is, therefore, an abstract proposition.
We overrule the fourth exception, for it would make no difference to the plaintiff's case what may have occurred prior to the contract sued on; if it had any force before the contract to teach was made, it had none after the contract was made; and thus for the same reason we overrule the seventh exception.
We have already overruled the sixth exception.
The eighth, ninth, tenth and eleventh exceptions cannot be considered, because they do not set out in terms the requests which were refused.
The twelfth exception cannot be sustained under the testimony in this cause, and further because two exceptions are attempted to be blended in one.
The sixteenth exception must be declined to be entertained for the reason that when a request to charge is made the basis for an exception, such request to charge must be embodied in the exception.
The charge of the Circuit Judge and the exceptions must be embodied in the report of this appeal. *Page 277 
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.